Citation Nr: 0720892	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
(coronary artery disease).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


VACATUR

The appellant served on active duty for training from March 
8, to August 31, 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a decision entered on September 21, 2006, the Board 
reopened the appellant's claim of entitlement to service 
connection for coronary artery disease and remanded that 
issue, as well as the issue of entitlement to service 
connection for hypertension.

Subsequently, the RO forwarded to the Board a copy of a death 
certificate documenting that the appellant had died on March 
[redacted], 2006, before the Board had entered its decision.  Because 
of the death of the appellant, the Board did not have 
jurisdiction to adjudicate the claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).

Under the authority of 38 C.F.R. § 20.904 (2006), the Board 
on its own motion vacates in its entirety the Board decision 
and remand entered on September 21, 2006.

ORDER

The Board's decision and remand of September 21, 2006, are 
hereby vacated.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


